Title: Henry Knox to Tobias Lear, 19 November 1791
From: Knox, Henry
To: Lear, Tobias



Dear Sir,
War-department [Philadelphia], Novr 19th 1791.

You mention in yours of last evening, the blanks for the commissioners to run the Cherokee line will be filled by the names agreed upon this day.
The following characters were mentioned by me to Mr Hawkins yesterday, who seemed to think them entirely suitable for the purpose, to wit,
Judge Campbell.
Daniel Smith—the Secretary of the territory.
and, Colonel Landon Carter.
Will you be so good as to inform me whether these were the persons you alluded to?
I submit to the President certain estimates for vessels presented to the Senate at their request. I am Dear Sir, Your very humble Servt

H. Knox

